Case 1-17-01005-ess   Doc 282-2   Filed 09/02/20   Entered 09/02/20 19:43:09




           EXHIBIT B
                  Case 1-17-01005-ess                    Doc 282-2            Filed 09/02/20              Entered 09/02/20 19:43:09



82560 (Form 2560 - Subpo~na to Testitv at a Deposition in a Bankruptcy Ca~e or Adversary Proceeding) ( 1?/15)

                                            UNITED STATES BANKRUPTCY COURT
   Eastern                                                                   District of New York
                                                                                             ---------------------
In re Tashanna B. Golden f/k/a Tashanna B. Pearson
                                         Debtor
                                                                                      Case No. 16-40809-ess
           (Complete i/issued in an adverswy proceeding)
                                                                                      Chapter _7____             _
Tashanna B. Golden f/k/a Tashanna B. Pearson
                                        Plaintiff
                                            v.                                        Adv. Proc. No. 17-01005-ess
Nat'I Collegiate Student Loan Trust 2005-3, et al.

                                      Defendant

                                            SUBPOENA TO TESTIFY AT A DEPOSITION
                                     IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)
 To: Citibank , N.A., 6460 Las Colinas Blvd., LCB-110, Irving, Texas 75039
                                                           (Name ofperson to whom the subpoena is directed)

 ~ Testimony: YOU ARE COMMANDED to appear at the time , date, and place set forth below to testify at a deposition to
 be taken in this bankruptcy case (or adversary proceeding). If you are an organization , you must designate one or more
 officers , directors, or managing agents, or designate other persons who consent to testi fy on your behalf about the following
 matters, or those set forth in an attachment:
                                                                See Exhibit A hereto.

 PLACE                                                                                                          DATE AND TIME
Boies Schiller Flexner LLP, 55 Hudson Yards, New York, NY 10001                                                 3/13/20
 The depo sition will be recorded by this method:
                                                                      videotape and stenographic

 D Production : You, or your representatives, must also bring with you to the deposition the following documents ,
 electronically stored information. or objects, and must permit inspection, copying, testing , or sampling of the materi al:


         The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
attached - Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
subp oena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequence s ofnot
doin g so .

 Date:    I    /tu/t,,o
          ~                             CLE RKOF COU RT

                                                                                     OR

                                       Signatur e of Clerk or Deputy Clerk



Th e name, addr ess. email addres s, and telephone number of the attorne y representing (name of party)
Tahsanna B. Golden                    , who issues or requests this subpoena , are:

George F. Carpinello, Boies Schiller Flexner LLP, 30 South Pearl Street, Albany , NY 12207, gcarpinello@bsfllp.com, (518) 434-0600
                                  Notice to the person who issues or requests this subpoena
If thi s subpoena commands the production of documents, electronically stored information. or tangible things, or the
inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
the pers on to whom it is directed. Fed. R. Civ. P. 45(a)(4).
              Case 1-17-01005-ess                     Doc 282-2            Filed 09/02/20              Entered 09/02/20 19:43:09



B2560 (Form :?.560- Subpoena to Testil\ at a Deposition in a Bankruptcy Case or Adversmy Proceeding) (Page 2)



                                                                PROOF OF SERViCE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name l?f'individua!and title, if                m1_1,~:
                                                                                    ____________________                                 _
on (date) ____            _


D I served the subpoena          by delivering a copy to the named person as follows : ________________                                  _

________________                                       on (date) _________                          : or

D I returned     the subpoena unexecuted because:
                                                               -----------------------------

Unless the subpoena was issued on behalf of the United States , or one of its otticers or agents. I have also tendered to the
witness the fees for one day ' s attendance, and the mileage allowed by law, in the amoun t of $ __________                   _

 My fees are$ ____                for travel and $____                for services , for a total of$ ___             _



         I declare under penalty of perjury that this information is true and correct.

Date:

                                                                                                                 Sen•er 's signature


                                                                                                                Printed name and title




                                                                                                                  Server's address



Additional information concerning attempted service , etc.:
                  Case 1-17-01005-ess                         Doc 282-2              Filed 09/02/20         Entered 09/02/20 19:43:09



 82560 (Form 2560 - Subpoena!<) Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding) (Page 3)


                                Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/l/13)
                           (made applicable in bankruptcy cases by Rule 9016 , Federal Rules of Bankruptcy Procedure)

  (r) Place of compliance.                                                                        (ii) disclosing an unretained expert's opinion or information that does
                                                                                            not desc ribe specific occurrences in disput e and results from the expert's
    (I) For a friaf. Hearing. or Deposition. A subpoena may wmmand a                        study that was not requested by a party .
 perso n to attend a trial, hearing , or deposition only as follows:                            (CJ Spec/fving Conditions as an Alternative. ln the circumstances
      (A) within I 00 mil es of where the per son resides , is employed, or                 describ ed in Ruic 45(d)(3)(B)_ the court may , instead of quashing or
 regularly transacts business in person; or                                                 modity-ing a subpoena, order appearance or production under specified
      (B) within the state where the person resides , is employed, or regularl y            conditions if the serving party :
 transacts business in person , if the per so n                                                    (i) shows a substantial need for the testimony or materi a l that cannot
        (i) is a party or a party ' s ollicer: or                                           be otherwise met without undue hardship; and
        (ii) is commanded to attend a trial and would not incur substantial                        (ii) ensures that the subpoenaed person will be reasonably
 expense .                                                                                  compensated.

   /2) For Othe r Discovery. A subpoena ma y command:                                       (c) Duties in Responding to a Subpoena.
     (AJ production of documents, or electronically stored information , or
 things at a place within 100 miles of where the person resides, is employed,                 (!) Producing Docum e111sor Efectroni cal~v Stored lnjbrmati on. TI1ese
 or regularl y transal'.ts business in person: and                                          pro ce dures apply to producing document s or ckctronically stored
     (l:l) inspection of premi ses, at the premises to be inspected.                        int'i:.)rmation:
                                                                                                 (A) Documents . A person responding lo a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement,
                                                                                           document s must produ ce them as they are kept in the ordinary cour se of
                                                                                            busines s OT must organize and label them to correspond to the categories in
      ( I) ,froiding /J11dueBwden or E.,pen~e;Sane/ions. A party or
                                                                                           the demand .
attorney n:sponsibh: for issuing and serving a subpoena must take
                                                                                                 (BJ For m for Producing Electron ically S tored information Nol
reasonable steps to avoi d imp osing undue burden or expense on a person
                                                                                           Specified. If a subpoena does not specify a form for producing              . .
subject to the subpoena . The coun for the district where co mp Ii.ance is
                                                                                           electronically stored informati on. the per son responding must produ ce 11m
n:quircd must enforce this duty and impose an appropriate sanction -
                                                                                           a fom1 or forms in which it is ordinarily maintained or in a rea sonabl y
which mav in dude lost earnings and reasonabk attorney's foes - on a
                                                                                           usabl e form or forms.
party or attorney who fails to comply .
                                                                                                 (C) Elec tron ically Stored lriformati on Produced in Only One Form. The
                                                                                           person responding need not produce the same electronically stored
   (2) Command to Produce Materials or Permit Inspection.
                                                                                           infrmuation in more than one form .
     (A) Appearunce !\/01Required A per son commanded to produce
                                                                                                 (DJ Inacces sible £/ectro11icaf(VS1ored !nj im nation. The person
documents, electroni ca lly stored information , or tangible things , or to
                                                                                           n:s pondin g need not provide discovery of ele ctronically stored information
pennit the inspection of premises , need not appear in per son at the place of
                                                                                           from so urces that the person identifie s as not reason ably access ible because
product ion or inspecti on unle ss also commanded to appe ar for a deposition,
                                                                                           of undue burden or cost. On motion to compel discovery or for a protective
hearing. or trial.
                                                                                           order , the person responding must show that the infonnation is not
     (H) Objec tion s. A person commanded to produce documents or tangible
                                                                                           re asona bly accessible because of undue burden or cost. If that showing is
things or t~ permit inspection may serve on the party or attorney designated
                                                                                           made the cowt may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting . copying. testing or
                                                                                           rcque~ting party shtiws good cause, considering the limitations of Rule
sampling any or all of the materials or to inspe cting the premis es - or to
                                                                                           26(b)(2)(CJ. TI1ecourt may specify conditions for the discovery.
producin g electroni cally stored infonnation in the fonn or fonns requested.
The objection must he served before the earlier of the time speci fied for
                                                                                              (2) Claim ing Priv ilege or Protection.
compliance or 14 days alkr the subpoena is served. !fan objection is miide,
                                                                                                (.,J) h?fiJrmation 1-Vithheld.,\ person withholding subpoenaed
the following rules apply:
                                                                                            informa tion under a claim th,n it is privileged or subject to protection as
       (i) At anv time , on notice to the commanded perso n, the serving party
                                                                                           trial-preparation material must:
mav mov..: the.cou rt fiir the district where compliance is required for an
                                                                                                    (i) expre ssly make the claim; and
ord~r compelling producti on or inspection.
                                                                                                   (ii) describe the nature of the withheld doc uments, communications ,
       (ii/These acts may be required only as directed in the order, and the
                                                                                           or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party' s oaiccr from
                                                                                           privileged or protected, will enable the pat1ies 10 assess the claim .
sig nificant expe nse resulting from compliance.
                                                                                                (BJ Jnfimnation Produced. If infonnation produced in response to a
                                                                                           subpoena is subject to a claim of privilege or of protection as trial-
  (3j Quas hing or Modifj •ing a Subpoena
                                                                                           preparation material, the pers on making the claim may notify any party that
    (A) When Requ ired On timely motion, the court for the district where
                                                                                           received the information of the claim and the basis for it. After be ing
compliance is required must qua sh or modify a subpoena that
                                                                                           noti lied, a part v must promptly return . sequester, or destroy the spe cified
       (i) fails to allow a reasonable time to comply;
                                                                                           information and any copies it has; must not use or disclose the infonnation
       (ii) requires a person to comply beyond the geographical limits
                                                                                           until the claim is resolved; must take reasonable steps to retrieve the
spe cified .in Ruic 45( c):
                                                                                           inforn1ation if the party disclosed it before being notified; and may
       (iii) requires disclosun: of privileged or oth er prot ec ted matter , ifno
                                                                                           promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                           where compliance is required for a determination of the claim. The person
       ( iv) subjects a person to undue burden.
                                                                                           who produced the infonnation must preserve the information until the clann
    (B) li'hen Permitted To protect a person subject to or affected by a
                                                                                           is resolved .
subp oena. the co m·t for the district where compliance is required may, on
motion . qua sh or modify the subpoena ifit requires :
                                                                                           (g) Contempt. The court for the district where compliance is required- and
      ( iJ disclosi ng a trade secret or other confidential research ,
                                                                                           :1lso, al1er a motion is transferred, the issuing court - may hold in contempt
dcvelopmc:nt, or commercial information ; or                                               a person who, having been serve d, fails without adequate excuse to obey
                                                                                           the subpoena or an order related to it


                                            For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committe e Note (2013)
 Case 1-17-01005-ess         Doc 282-2      Filed 09/02/20     Entered 09/02/20 19:43:09




                                          EXHIBIT A

                                TOPICS TO BE DISCUSSED

1. The documents to be produced pursuant to the subpoena dated January 30, 2020 seeking
   the production of documents.

2. How you considered a borrower's educational cost of attendance when you originated
   loans that are held by National Collegiate Student Loan Trust 2006-4 or GOAL
   Structured Solutions Trust 2016-A (herein after referred to as "Defendants").

3. How you considered whether a loan was a qualified education loan as defined in 11
   U.S.C. § 523(a)(8) when originating loans that were transferred to or are held by
   Defendants.

4. How you considered whether or if a borrower had other loans, scholarships or financial
   aid of any kind when originating loans that were transferred to or are held by the
   Defendants.

5. The number of student loans made by Citibank from 2005 to present and, of those loans,
   the number of loans that were (a) certified by the institution as to the cost of attendance
   and (b) were within the cost of attendance at the subject institutions.

6. Your process for collecting on a loan that you originated when the borrower has obtained
   a discharge in bankruptcy.

7. Your process for determining whether a loan that you originated has been discharged in
   bankruptcy.

8. How you determine whether a borrower on a Citibank student loan is entitled to
   information from you that interest paid on such loan is a qualified educational expense for
   which the borrower may deduct up to $2,500 under the Internal Revenue Code.

9. How you report to credit reporting agencies the status of student loans made by you that
   are discharged in bankruptcy.

I 0. The representations and warranties made by you with respect to any transfer of student
     loans to the Defendants or to Goldentree Asset Management.

11.The relationship, as it relates to the student loans, of Citibank N.A. and the following:

        a) Goldentree Asset Management

        b) GOAL Structured Solutions Trust, 2016

        c) GS2 Grantor-Trust 2016-A

        d) GS2 Depositor 2016-A, SPV, LLC

        e) Goal Structured Solutions, Inc.,
Case 1-17-01005-ess   Doc 282-2     Filed 09/02/20   Entered 09/02/20 19:43:09




     f) Turnstile Capital Management, LLC

     g) Pennsylvania Higher Education Assistance Agency
